Case: 1:19-cv-00746-JG Doc #: 25 Filed: 12/10/20 1 of 2. PageID #: 1099



 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO

                                                      :
LUIS D. RODRIGUEZ,                                    :              CASE NO. 1:19-cv-00746
                                                      :
              Plaintiff,                              :              OPINION & ORDER
                                                      :              [Resolving Doc. 1]
 vs.                                                  :
                                                      :
 COMMISSIONER OF SOCIAL                               :
 SECURITY ADMINISTRATION,                             :
                                                      :
              Defendant.                              :
                                                      :



 JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          Luis Rodriguez seeks judicial review of the Social Security Administration

 Commissioner’s final decision denying his application for Disability Insurance Benefits

 (“DIB”). 1

          On August 12, 2020, Magistrate Judge Kathleen B. Burke issued a Report and

 Recommendation (“R&R”) recommending that the Court reverse and remand the

 Commissioner’s final decision. 2 On August 21, 2020, Defendant filed a response to the

 R&R saying that he would not file objections. 3

          The Federal Magistrates Act requires district courts to conduct a de novo review of

 only objected-to portions of an R&R. 4 Absent objection, district courts may adopt an R&R

 without review. 5 Defendant did not object to the R&R, and this Court may adopt



          1
              Doc. 1. Plaintiff and Defendant filed merits briefs. Docs. 17 and 20. Plaintiff filed a reply. Doc. 22.
          2
              Doc. 23.
            3
              Doc. 24.
            4
              28 U.S.C. § 636(b)(1).
            5
              Thomas v. Arn, 474 U.S. 140, 149–52 (1985). Failure to timely object may waive a party’s right to appeal the
 district court’s order adopting the R&R. Id. at 155; United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981).
Case: 1:19-cv-00746-JG Doc #: 25 Filed: 12/10/20 2 of 2. PageID #: 1100

 Case No. 1:19-cv-00746
 Gwin, J.

 Magistrate Judge Burke’s R&R without further review.

       Accordingly, the Court ADOPTS Magistrate Judge Burke’s R&R, and REVERSES and

 REMANDS the Commissioner’s final decision.

       IT IS SO ORDERED.


 Dated: December 10, 2020                         s/     James S. Gwin
                                                  JAMES S. GWIN
                                                  UNITED STATES DISTRICT JUDGE




                                            -2-
